                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 1 of 9




                    1 ADAM J. PERNSTEINER
                      Nevada Bar No. 7862
                    2 E-Mail: Adam.Pernsteiner@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5
                      GREG L. JOHNSON (Admitted Pro Hac Vice)
                    6 California Bar No. 132397
                      E-mail: Greg.Johnson@lewisbrisbois.com
                    7 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      2020 W. El Camino Avenue, Suite 700
                    8 Sacramento,  California 95833
                      916.564.5400
                    9
                      Attorneys for Plaintiff EMTEK (SHENZHEN)
                   10 CO., LTD.
                   11
                                                        UNITED STATES DISTRICT COURT
                   12
                                                               DISTRICT OF NEVADA
                   13
                   14
                      EMTEK (SHENZHEN) CO., LTD., a foreign                CASE NO. 2:19-cv-00927-GMN-EJY
                   15 limited liability company,
                   16                      Plaintiff/Counter-Defendant,    STIPULATION AND ORDER TO
                                                                           EXTEND STAY OF DISCOVERY AND
                   17                                                      CONTINUE STATUS CONFERENCE
                                  vs.
                   18
                      WAIAN LLC, OWEN S. WONG and EMTEK
                   19 INTERNATIONAL LLC,
                   20                      Defendants/Counter-Claimants.
                   21
                   22            Pursuant to Local Rule 26-3 and all applicable authority, and by and through their

                   23 respective counsel of record, Plaintiff/Counter-Defendant EMTEK (SHENZHEN) CO., LTD.
                   24 (“Plaintiff” or “Counter-Defendant”) and Defendants/Counter-Claimants WAIAN LLC, OWEN S.
                   25 WONG, and EMTEK INTERNATIONAL LLC (“Defendants” or “Counter-Claimants”) hereby
                   26
                        submit to the Court this Stipulation and Order to Extend Stay of Discovery and Continue Status
                   27
                        Conference. The primary reasons for this Stipulation are as follows: (1) the pending settlement
LEWIS              28
BRISBOIS
BISGAARD                4837-7149-9762.1                                                 Case No. 2:19-cv-00927-GMN-EJY
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 2 of 9




                    1 discussions between the parties, who are currently negotiating the dissolution of the underlying
                    2 corporate entity; (2) the COVID-19 pandemic has resulted in numerous restrictions (and some
                    3 outright bans) on international travel and the obtaining of evidence; and (3) China does not permit
                    4
                        attorneys to take depositions in China for use in non-Chinese courts. There are additional reasons
                    5
                        as well. In connection with this Stipulation, the Parties hereby stipulate and agree as follows:
                    6
                        I.       INFORMATION PURSUANT TO LOCAL RULE 26-3
                    7
                    8            A.        Discovery completed.

                    9            On December 17, 2019, Plaintiff made its Initial Disclosures.

                   10            On February 4, 2020, Defendants made their Initial Disclosures.
                   11            On March 31, 2020, Plaintiff/Counter-Defendant produced its First Supplement to
                   12
                        Plaintiff’s Rule 26(a)(1)(A) Disclosures.
                   13
                                 On April 30, 2020, Plaintiff/Counter-Defendant produced its Second Supplement to
                   14
                   15 Plaintiff’s Rule 26(a)(1)(A) Disclosures.
                   16            On May 7, 2020, Plaintiff/Counter-Defendant propounded Plaintiff/Counter-Defendant’s

                   17 First Set of Requests for Admission to Defendant/Counterclaimants.
                   18            On May 7, 2020, Plaintiff/Counter-Defendant propounded Plaintiff/Counter-Defendant’s
                   19
                        First Set of Requests for Production to Defendant/Counterclaimants.
                   20
                                 On May 7, 2020, Plaintiff/Counter-Defendant propounded Plaintiff/Counter-Defendant’s
                   21
                        First Set of Interrogatories to Defendant/Counterclaimant Owen S. Wong.
                   22
                   23            On May 15, 2020, Plaintiff Counter-Defendant served Notice of Intent to Serve Subpoena

                   24 Duces Tecum on three separate deponents, including: (1) Custodian of Records for JPMorgan
                   25 Chase, Bank, N.A.; (2) Custodian of Records for Wells Fargo Bank, N.A., (3) Custodian of
                   26 Records for Citibank, N.A. These subpoenas were subsequently served on the respective
                   27
                        deponents and, after delays due to branch closures and other COVID-19 related service delays, as
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                          2                   Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 3 of 9




                    1 of the date of this stipulation, Plaintiff Counter-Defendant has begun receiving the requested
                    2 records and anticipates a forthcoming supplemental production of documents from the deponents.
                    3            On June 19, 2020, Plaintiff Counter-Defendant produced its Third Supplement to
                    4
                        Plaintiff’s Rule 26(a)(1)(A) Disclosures.
                    5
                                 On July 12, 2020, Defendants produced their Second Supplement to Defendants’ Rule
                    6
                        26(a)(1)(A) Disclosures.
                    7
                    8            On July 23, 2020, Plaintiff Counter-Defendant produced its Fourth Supplement to

                    9 Plaintiff’s Rule 26(a)(1)(A) Disclosures.
                   10            On July 29, 2020, Defendants produced their Response to Plaintiff/Counter-Defendant’s
                   11 First Set of Requests for Admissions.
                   12
                                 On August 24, 2020, Defendants produced their Third Supplement to Defendants’ Rule
                   13
                        26(a)(1)(A) Disclosures.
                   14
                                 On September 6, 2020, Defendants produced their Fourth Supplement to Defendants’ Rule
                   15
                   16 26(a)(1)(A) Disclosures.
                   17            On September 8, 2020, Defendants produced their Response to Plaintiff/Counter-
                   18 Defendant’s First Set of Requests for Production.
                   19
                                 On September 8, 2020, Defendants produced their Response to Plaintiff/Counter-
                   20
                        Defendant’s First Set of Interrogatories.
                   21
                                 On October 5, 2020, Plaintiff received a supplemental document production of bank
                   22
                   23 records from Citibank, N.A.
                   24            On November 18, 2020, Defendants produced their Fifth Supplement to Defendants’ Rule

                   25 26(a)(1)(A) Disclosures.
                   26            On February 26, 2021, Defendants substituted new counsel in this matter.
                   27
                                 On March 8, 2021, Defendants served their demand for prior discovery.
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                         3                  Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 4 of 9




                    1            B.        Discovery that remains to be completed.

                    2            In the event the Parties are unable to finalize their negotiations, the Parties will need to
                    3 depose several witnesses, several of whom are based in China, which has continued to restrict
                    4
                        travel due to the Covid-19 pandemic. Defendants/Counter-Claimants counsel will want to take a
                    5
                        FRCP 30(b)(6) deposition of a representative of Plaintiff/Counter-Defendant. The Parties may also
                    6
                        need to conduct expert discovery, including the use of accounting experts in the event the Parties
                    7
                    8 are unable to agree on the amounts in dispute.
                    9            C.        Why discovery was not completed.

                   10            Discovery has not been completed primarily for three reasons. First, since the stay of
                   11 discovery that was entered in this case on April 22, 2021, the Parties have been negotiating the
                   12
                        resolution of this lawsuit along with the dissolution of the underlying corporate entity, Emtek
                   13
                        International LLC, and the corresponding allocation of the entity’s assets and outstanding
                   14
                   15 liabilities. The Parties have exchanged written settlement papers and have reached shared
                   16 understandings on the bulk of the terms pertaining to the resolution of this lawsuit and dissolution
                   17 of the entity; however, the Parties are still in negotiations regarding the allocation of certain third-
                   18 party claims belonging to Emtek International LLC. The parties are continuing to negotiate as to
                   19
                        these remaining third-party claims and are hopeful that they will be able to reach a resolution, but
                   20
                        have not yet been able to reach a final agreement as to these remaining third-party claims
                   21
                        belonging to Emtek International LLC.
                   22
                   23            Second, the global COVID-19 pandemic has resulted in numerous restrictions (and some

                   24 outright bans) on international travel and the obtaining of evidence, particularly as to depositions
                   25 of the remaining party representatives. Plaintiff/Counter-Defendant’s headquarters, along with its
                   26 representatives and witnesses, is located in Wuhan City, Hubei Province, in the People’s Republic
                   27
                        of China (“PRC” or “China”).               In fact, Plaintiff/Counter-Defendant’s headquarters,
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                          4                   Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 5 of 9




                    1 representatives, and witnesses are located in the very city where the COVID-19 outbreak began.
                    2 Much discovery is needed from other individuals and entities in China. Because of the worldwide
                    3 pandemic, China has only recently begun to open international travel and business and other
                    4
                        operations. Even so, restrictions remain and travel visas have to be obtained. For these reasons,
                    5
                        the Parties have not yet had a chance to conduct meaningful discovery there.
                    6
                                 Third, in addition to the issues arising from the pandemic, “China does not permit
                    7
                                                                                              1
                    8 attorneys to take depositions in China for use in [non-Chinese] courts.” This is generally true
                    9 even if the depositions are taken voluntarily, remotely, or both. This restriction means that
                   10 Plaintiff’s representatives will not be able to be deposed while they are inside China or they could
                   11 be prosecuted by Chinese authorities. They would have to travel outside of China for the
                   12
                        depositions, which travel is not without its own restrictions and limitations due to the pandemic.
                   13
                        Plaintiff’s representatives will also have to obtain travel visas, which have additional restrictions.
                   14
                   15 Many U.S. consulates in China are currently closed and are not issuing any visas at all. The U.S.
                   16 embassy in Beijing is only allowing visas on an emergency basis. Requests to the Central
                   17 Authority under the Hague Evidence Convention for holding depositions while the Plaintiff and its
                   18 representatives are inside China has not been achieved by either parties’ counsel, and the Parties
                   19
                        anticipate that significant delays may be encountered until permission is obtained from the
                   20
                        Chinese Central Authority and/or the current COVID international travel restrictions between the
                   21
                        United States and China are lifted.
                   22
                   23 / / /
                   24 / / /
                   25 / / /
                   26
                   27   1
                          https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
                        Information/China.html (last visited July 16, 2021).
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                          5                   Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 6 of 9




                    1            D.        Proposed schedule for completing all remaining discovery.

                    2            The parties propose that the temporary stay of discovery remain in place, as follows:
                    3                      Description of Deadline                   Old Date               New Date
                    4
                                           Initial Disclosures                       Passed                 STAYED
                    5
                                           Amending Pleadings/Adding Parties         Passed                 STAYED
                    6
                                           Interim Status Report                     Passed                 STAYED
                    7
                    8                      Regular Discovery Cut-Off                 STAYED                 STAYED

                    9                      Initial Expert Disclosures                STAYED                 STAYED

                   10                      Rebuttal Expert Disclosures               STAYED                 STAYED
                   11                      Expert Discovery Cut-Off                  STAYED                 STAYED
                   12
                                           Dispositive Motions                       STAYED                 STAYED
                   13
                                           Joint Pre-Trial Order                     STAYED                 STAYED
                   14
                                 The parties would also request that the status conference in this matter that is currently
                   15
                   16 scheduled for July 22, 2021 at 10:00 a.m. be continued about (90) days out from the present
                   17 date or to a date that the Court deems reasonable for allowing sufficient time for the parties to
                   18 conclude their remaining settlement negotiations.
                   19
                        II.      GOOD CAUSE.
                   20
                                 As discussed in Part I.C above, the Parties would submit that there is good cause for why
                   21
                        discovery has not been completed and why discovery should remain temporarily stayed at this
                   22
                   23 juncture: (1) since the entry of the temporary stay, the Parties have continued their settlement
                   24 negotiations as to the resolution of this lawsuit and dissolution of Emtek International LLC, which
                   25 has resulted in the Parties reaching understandings as to the bulk of the negotiation terms – but
                   26 additional time is needed to conclude their negotiations as to the allocation of the corporate
                   27
                        entity’s remaining third-party claims; (2) the COVID-19 pandemic has resulted in numerous
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                          6                   Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 7 of 9




                    1 restrictions (and some outright bans) on international travel and the obtaining of evidence; (3)
                    2 China does not permit attorneys to take depositions in China for use in non-Chinese courts; and
                    3 (4) the Parties have been duly diligent, and they have not been dilatory or clogging the Court’s
                    4
                        docket; (5) continuing the temporary stay of discovery would not prejudice Plaintiff or Defendants,
                    5
                        because all Parties have agreed to continue the stay; (6) the continued stay would not disrupt the
                    6
                        Court’s proceedings in this matter because no hearings or trial dates are currently scheduled, apart
                    7
                    8 from the status conference on July 22, 2021, which the parties have asked to be continued by
                    9 about 90 days; (7) a continued temporary stay of discovery would allow the Parties to continue to
                   10 engage in meaningful settlement negotiations to conclude their negotiations as to Emtek
                   11 International LLC’s remaining assets and liabilities, without having to shift their focus, or bear the
                   12
                        time and expense, for additional discovery at this time, which discovery would be rendered
                   13
                        unnecessary in the first place if the Parties settle; and (8) given that there remain restrictions on
                   14
                   15 international travel and the obtaining of evidence, a stay would allow for a temporary pause until
                   16 conditions return somewhat more to “normal,” which might allow the Parties to proceed with
                   17 relatively uninhibited discovery, if they are not able to settle.
                   18 III.       REQUEST TO EXTEND OTHER DEADLINES.
                   19
                                 None at this time.
                   20
                        ///
                   21
                        ///
                   22
                        ///
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                          7                   Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 8 of 9




                    1 IV.        CONCLUSION.

                    2            Wherefore, Defendants/Counter-Claimants WAIAN LLC, OWEN S. WONG, and
                    3 EMTEK (“Defendants” or “Counter-Claimants”) and Plaintiff/Counter-Defendant EMTEK
                    4
                        (SHENZHEN) CO., LTD. (“Plaintiff” or “Counter-Defendant”) hereby request the Court to enter
                    5
                        the foregoing stipulation as an order of the Court and to continue the current stay of discovery.
                    6
                                 IT IS SO STIPULATED.
                    7
                    8    Dated this 20th day of July, 2021                Dated this 20th day of July, 2021

                    9    FRIZELL LAW FIRM                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                   10
                           /s/ R. Duane Frizell______________              /s/ Adam J. Pernsteiner        ________
                   11    R. DUANE FRIZELL, ESQ.                           ADAM J. PERNSTEINER, ESQ.
                         Nevada Bar No. 9807                              Nevada Bar No. 7862
                   12    400 N. Stephanie St., Suite 265                  GREG L. JOHNSON, ESQ.
                         Henderson, Nevada 89014                          California Bar No. 132397
                   13                                                     6385 S. Rainbow Boulevard, Suite 600
                         Attorney for                                     Las Vegas, Nevada 89118
                   14    Defendants/Counter-Claimants
                   15                                                     Attorneys for Plaintiff/Counter-Defendant

                   16
                        ///
                   17
                        ///
                   18
                        ///
                   19
                        ///
                   20
                        ///
                   21
                        ///
                   22
                        ///
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4837-7149-9762.1
                                                                          8                   Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        Case 2:19-cv-00927-GMN-EJY Document 66 Filed 07/20/21 Page 9 of 9




                    1                                                  ORDER

                    2            Having reviewed the foregoing Stipulation of the Parties, and finding good, just, and

                    3 sufficient cause therefor, it is hereby entered as an Order of the Court.
                    4            IT IS THEREFORE ORDERED AS FOLLOWS:

                    5            1.        Discovery in this matter shall remain STAYED.

                    6            2.        The telephonic status conference scheduled for July 22, 2021 at 10:00 a.m. is

                    7                      hereby continued to October 28, 2021 at 10:00 a.m.

                    8            IT IS SO ORDERED.

                    9
                   10     DATED: July 20, 2021

                   11                                           _____________________________________
                                                                UNITED STATES MAGISTRATE JUDGE
                   12                                                 CASE NO.: 2:19-cv-00927-GMN-EJY
                   13
                   14 Submitted by:
                   15 LEWIS BRISBOIS BISGAARD & SMITH LLP
                   16
                   17  /s/ Adam J. Pernsteiner______________
                      ADAM J. PERNSTEINER, ESQ.
                   18 Nevada Bar No. 7862
                      GREG L. JOHNSON, ESQ.
                   19 California Bar No. 132397
                   20 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                   21
                        Attorneys for Plaintiff/Counter-Defendant
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                                                                           9                    Case No. 2:19-cv-00927-GMN-EJY
ATTORNEYS AT LAW
                        4837-7149-9762.1
